The non-final rejection mailed Jan. 8, 2021 is hereby vacated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed on March 28, 2021.  Claims 1, 4-5 have been amended.  Claim 7 has been newly added.  No claim has been cancelled. Accordingly, claims 1-7 are pending in the application and under consideration on the merit.

Withdrawn Claim Rejection under 35 U.S.C. 112(b) 
The rejection of Claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of amendments dated 03/28/21. 

New Claim Rejection under 35 U.S.C. 112(b)
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims1-7 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed nd full paragraph on page 6/27) and this statement indicates that the invention is different from what is defined in the claim(s) because  Example 10 requires 3% of semi-solid component (Vaseline), which is missing from claim 1 as an essential element. 
In addition, the blending ratio ((B)/(C)) between component (B) and component (C) in claim 1 is 0.25 to 1.5 is based on the combined weight of solid oil and semi-solid oil components ([0062], Table 1). 
Claims 2-7 depends on claim 1 directly, and thus included in the rejection.
Appropriate action is required. 

Claim Rejection under 35 U.S.C. 102 or 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Afriat et al (“Afriat”, US 6905695 B1, issued June 14, 2005).
The instant claims a water-in-oil emulsion, cosmetic comprising:
(A)    a cross-linked siloxane elastomer;
(B)    a solid oil component;
(C)    a liquid oil component; and

In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
In the interest of compact prosecution, the blending ratio ((B)/(C)) is given little weight toward patentability due to 112(b) rejection.
Claim 7, newly added, recites the cross-linked siloxane elastomer comprises one or more emulsifying cross-linked siloxane elastomers in combination with one or more non-emulsifying cross-linked siloxane elastomers.  The terms emulsifying or non-emulsifying cross-linked siloxane elastomer are not defined in the claim.  Some examples of non-emulsifying cross-linked siloxane elastomers in the specification ([0021] and [0026] of PGPUB, reproduced below for clarity).  
[0021] There is no particular limitation on the emulsifying cross-linked siloxane elastomer, but examples include cross-linked polyoxyethylene methyl polysiloxanes, alkyl group-containing cross-linked polyoxyethylene methyl polysiloxanes, cross-linked polyglycerin-modified silicones, alkyl group-containing cross-linked polyglycerin-modified silicones and the like. 
[0026] There is no particular limitation on the non-emulsifying cross-linked siloxane elastomer, but examples include methyl polysiloxane cross-polymers, methyl phenyl polysiloxane cross-polymers, vinyl dimethicone/lauryl dimethicone cross-polymers, lauryl polydimethyl siloxyethyl dimethicone/bis-vinyl dimethicone cross-polymers, alkyl (C.sub.30-45) cetearyl dimethicone cross-polymers, cetearyl dimethicone cross-polymers and the like.
In the interest of compact prosecution, prior art teaching the same cross-linked siloxane elastomers would read on claim 7 regardless of the function (i.e. emulsifying or non- emulsifying).
aqueous phase dispersed in an oily phase, where the aqueous phase represents at least 70% by weight with respect to the total weight of the composition, the composition comprises at least one silicone emulsifier and at least 3% by weight of at least one wax (interpreted as solid oil) with respect to the total weight of the composition (col. 1, lines 59-65, read on the limitations of components B-D in the instant claim 1).   Afriat also teaches that the silicone emulsifier can be chosen in particular from dimethicone copolyols, alkyl or alkoxy dimethicone copolyols and crosslinked elastomeric solid organopolysiloxanes comprising at least one oxyalkylenated group, and their mixtures (col. 2, lines 34-40, read on the limitation of the component A in the instant claim 1).  Afriat indicates that in the expression "crosslinked elastomeric solid organopolysiloxanes comprising at least one oxyalkylenated group," the term "elastomeric" is understood to mean a flexible and deformable material having viscoelastic properties and in particular the consistency of a sponge or of a flexible sphere (col. 3, lines 5-10).  Afriat further teaches that the oily phase comprises oils selected from the group consisting of silicone oils and hydrocarbon oils (claims 27 and 28 of Afriat, read on the limitations of the component B in the instant claim 4). Additionally, Afriat teaches that a method comprising preparing a cream from the solid composition of claim 1; and applying the cream to skin (claim 22 of Afriat, read on the limitation of solid form the instant claim 5) and a method for treating, protecting, caring for, the skin, lips and/or hair comprising applying the composition of claim 1 to the hair, skin and/or lips (claim 19 of Afriat, read on the limitation of applicable in a keratin tissue care product the instant claim 6).  Furthermore, Afriat teaches that the composition comprises, as emulsifying agent, a silicon emulsifier. The latter generally has an HLB 
Afriat, by teaching all the essential elements as claimed, anticipates claims 1-6.
Regarding the limitations of emulsifying cross-linked siloxane elastomers in combination with one or more non-emulsifying cross-linked siloxane elastomers in claim 7, it is believed that it is the emulsifier (or surfactant) make the cross-linked siloxane elastomers emulsifying or non-emulsifying.  Therefore, the limitations of claim 7 is met when the same cross-linked siloxane elastomer is used.  The excess amount of cross-linked siloxane elastomer would be considered non-emulsifying until the terms are clarified by applicant.
Claims 1-7 are rejected under 35 U.S.C. 103 as obvious over Afriat et al (“Afriat”, US 6905695 B1, issued June 14, 2005) in view of Tachibana et al (“Tachibana et al”, US 5412004 A, issued May 2, 1995).
The text of those claimed subject matter not included in this action can be found in the prior rejection immediately above.
The claimed subject matter is interpreted in the same manner as  in the prior rejection immediately above.
Afriat is directed to a solid composition in the form of a water-in-oil emulsion (abstract, read on the preamble in the instant claim 1).  Afriat teaches that the solid composition comprising, an aqueous phase dispersed in an oily phase, where the aqueous phase represents at least 70% by weight with respect to the total weight of the composition, the composition comprises at least one silicone emulsifier and at least 3% by weight of at least one wax (interpreted as solid oil) with respect to the total weight of the composition (col. 1, lines 59-65, read on the limitations of components B-D in the instant claim 1).   Afriat also teaches that the crosslinked elastomeric solid organopolysiloxanes comprising at least one oxyalkylenated group, and their mixtures (col. 2, lines 34-40, read on the limitation of the component A in the instant claim 1).  Afriat indicates that in the expression "crosslinked elastomeric solid organopolysiloxanes comprising at least one oxyalkylenated group," the term "elastomeric" is understood to mean a flexible and deformable material having viscoelastic properties and in particular the consistency of a sponge or of a flexible sphere (col. 3, lines 5-10).  Afriat further teaches that the oily phase comprises oils selected from the group consisting of silicone oils and hydrocarbon oils (claims 27 and 28 of Afriat, read on the limitations of the component B in the instant claim 4). Additionally, Afriat teaches that a method comprising preparing a cream from the solid composition of claim 1; and applying the cream to skin (claim 22 of Afriat, read on the limitation of solid form the instant claim 5) and a method for treating, protecting, caring for, the skin, lips and/or hair comprising applying the composition of claim 1 to the hair, skin and/or lips (claim 19 of Afriat, read on the limitation of applicable in a keratin tissue care product the instant claim 6). 
While teachings crosslinked elastomeric solid organopolysiloxanes Afriat does not expressly teaches the cross-linked siloxane elastomer comprises one or more emulsifying cross-linked siloxane elastomers in combination with one or more non-emulsifying cross-linked siloxane elastomers.  This deficiency is cured by Tachibana. 
Tachibana is directed to silicone polymer, paste-like silicone composition, and w/o-type cosmetic composition comprising the same (title).  Tachibana indicates that the silicone polymer can swell in silicone oils and function as a viscosity increasing agent for silicone oils (abstract).  Tachibana teaches the cross-linking density of the three dimensional structure formed by the  an elastic silicone polymer polymers.  Tachibana further teaches that 20 parts by weight of this silicone polymer and 80 parts by weight of dimethylpolysiloxane are mixed and dispersed, and thoroughly kneaded by a triple roll mill under a shearing force to obtain a silicone composition (col. 12, lines 15-68, read on the cross-linked polymer in the instant claim 1).
    It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the cross-linked siloxane polymer taught by Tachibana as the particular silicones to be incorporated into the composition of Afriat.  A person of ordinary skill would have been motived to do so because the idea of combining two compositions each of which is taught by the prior art to be useful for the same purpose (w/o emulsion) in order to form a third composition to be used for the very same purpose flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06).  

CONCLUSION
No claim is allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617